EXHIBIT 16.1 PLS CPA, A PROFESSIONAL CORP. t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858 )722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt June 30, 2014 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549-7561 Re: RegalWorks Media, Inc. SEC File No. 000-52846 On June 6, 2014 our appointment as auditor for RegalWorks Media, Inc. ceased. I have read RegalWorks Media, Inc.’s statements included under Item 4.01 of its Form 8-K/A Amendment no.3 dated June 30, 2014 and agree with such statements, insofar as they apply to this firm. Very truly yours, /s/PLS CPA PLS CPA, A Professional Corp. San Diego, CA. 92111
